In an action to recover rent (1st cause of action) and a balance due under an agreement of sale of personalty (2d cause of action), the appeal is from a judgment dismissing the complaint on the merits after trial before the court without a jury. Judgment reversed on the law and the facts, without costs, and judgment granted against defendant May Ammann, only, in favor of plaintiffs Christopher Metz and John J. Metz on the first cause of action for $250, and in favor of plaintiff Marjean, Inc., on the second cause of action for $500. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings made as indicated herein. The notice given pursuant to the “ escape clause ” in the contract did not terminate liability as to obligations already accrued, but only as to liabilities thereafter accruing. In our opinion, the proof sufficiently establishes an admission that defendant May Ammann owed plaintiffs Metz $250 for rent for the period from July 18, 1955 to October 1, 1955, and that she owed plaintiff Marjean, Inc., $500 (at $50 a week) for that same period pursuant to the lease and contract, respectively. Nolan, P. J., Wenzel, Murphy, Ughetta and Kleinfeld, JJ., concur.